EXHIBIT 16.1 June 25, 2014 Office of the Chief Accountant Securities and Exchange Commission 100F Street, NE Washington, D.C.20549 Dear Sir/Madam: We have read the statements included under Item 4.01 in the Form 8-K dated June 25, 2014 of Manhattan Scientifics, Inc. (the "Company") to be filed with the Securities and Exchange Commission and we agree with such statements insofar as they relate to our dismissal and our audits for the years ended December 31, 2013 and 2012, and our reviews of interim financial statements. We cannot confirm or deny that the appointment of L.L. Bradford & Company, LLC was approved by the Board of Directors, or that they were not consulted prior to their appointment as auditors. Very truly yours, PMB Helin Donovan, LLP /s/ PMB Helin Donovan, LLP Austin, TX
